DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/19/2020, the following has occurred: Claims 1, 3, 4, 9, 12 – 14, and 19 have been amended.
Claim 16 has been previously canceled.
Claims 1 – 14 and 16 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 12 – 14 and 16 – 18), machine (claims 1 – 11), and manufacture (claims 19 and 20) which recite steps of 
receive a set of clinical data elements for at least one patient, wherein the set of clinical data elements are measured within a predetermined measurement period;
execute at least one hierarchical condition category (HCC) suspected condition model, the HCC suspected condition model comprising a plurality of test criteria;
generate a suspected HCC stratification for the at least one patient based on a determination that the received set of clinical data elements meets a threshold of test criteria of the HCC suspected condition model,
generate a set of facts based on the suspected HCC stratification;
determine, based on the set of facts if coding on an annual basis is warranted;
based on the suspected HCC stratification and the set of facts, automatically determine, by the computer server, a recommendation for clinician action and an appropriate code for correct and complete filing of reimbursement of healthcare claims for the at least one patient;
assign the appropriate code to the at least one patient within an electronic health record; and
provide for display the suspected HCC stratification and the recommendation for clinician action via a clinician interface.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 11, 13, 14, 16 – 18, and 20, reciting particular aspects of how generating may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of, “a system for” or  amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 18, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as, recitation of providing a display amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 11, 13, 14, 16 – 18, and 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 14 and 16 – 20; receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 and 16 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 12, and 19 include the limitations, as shown from claim 1,
execute at least one hierarchical condition category (HCC) suspected condition model, the HCC suspected condition model comprising a plurality of test criteria;

The claims were amended to include
generate a set of facts based on the suspected HCC stratification;
determine, based on the set of facts if coding on an annual basis is warranted;
based on the suspected HCC stratification and the set of facts, automatically determine, by the computer server, a recommendation for clinician action and an appropriate code for correct and complete filing of reimbursement of healthcare claims for the at least one patient;
assign the appropriate code to the at least one patient within an electronic health record;
The specification does not disclose the algorithms required for generating facts, including what is considered to be a “fact,” how to determine whether coding on an annual basis is warranted, how to then determine a recommendation, and lastly to assign the appropriate code. 
MPEP 2106.01 requires for computer-based inventions that the Applicant disclose the algorithm.  The algorithm to “execute at least one HCC suspected condition model” and the algorithm to “generate a suspected HCC stratification” are not disclosed.
Regarding this limitation:
based on the suspected HCC stratification and the set of facts, automatically determine, by the computer server, a recommendation for clinician action and an appropriate code for correct and complete filing of reimbursement of healthcare claims for the at least one patient 

This is a new matter rejection.
The dependent claims are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 14 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "appropriate" is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is the “appropriate” standard?
The dependent claims are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stettin et al., U.S. Patent Publication 10/ 147,504.
As per claim 1,
Stettin teaches a system for improving data quality in a clinical system, the system comprising:
a computer store containing clinical data elements for a patient (column 5, lines 1 – 16 patient’s electronic medical record and column 6, lines 8 – 25, databases); and
a computer server at the clinical system, the computer server logically coupled to the computer store and configured to (figure 17):
receive a set of clinical data elements for at least one patient (column 9, lines 10 – 26 a single patient), 
wherein the set of clinical data elements are measured within a predetermined measurement period (column 9, lines 27 – 35, patient per analysis period);
execute at least one hierarchical condition category (HCC) suspected condition model (column 9, line 27 – 35 rules in accordance to HHS and column 10, lines 8 – 17, HCC),
the HCC suspected condition model comprising a plurality of test criteria (column 10, lines 8 – 17, three HCCs for a condition);
generate a suspected HCC stratification for the at least one patient (column 9, lines 39 – 45 HHS requirements to calculate the patient level risk score and plan level average risk score – The Examiner notes that the Specification never defines what “stratification” is and only has a “for example” within paragraph 30 as high, moderately, and not.  Therefore, the Examiner understands this broadly as a scoring system with tiers or levels)
based on a determination that the received set of clinical data elements meets a threshold of test criteria of the HCC suspected condition model (column 10, lines 18 – 29 diagnostic risk levels score, column 10, lines 48 – 52 threshold tiers as shown in figure 13, Levels – separately, column 12, lines 14 – 34 patient flag for missing information)
generate a set of facts based on the suspected HCC stratification (column 10, lines 30 – 33 severity interaction values - The Specification does not disclose what a “fact” must be. The Specification does not disclose any required relationship between a fact and the suspected HCC stratification.);
based on the suspected HCC stratification and the set of facts, automatically determine, by the computer server, a recommendation for clinician action and an appropriate code for correct and complete filing of reimbursement of healthcare claims for the at least one patient (column 8, lines 8 – 25 drive physicians to take action on risk identification for meaningful engagement of risk gaps column 12, lines 43 – 53 identify missing code - Please see above regarding the limitation interpretation);
assign the appropriate code to the at least one patient within an electronic health record (column 12, lines 43 – 53 ICD); and
provide for display the suspected HCC stratification and the recommendation for clinician action via a clinician interface (column 19, lines 15 – 20 patient-level detail report, column 3, lines 1 – 4 identify undocumented or inappropriately documented diagnoses and close those gaps column 3, lines 13 – 18 identify and prioritize gaps for intervention).

Stettin does not explicitly teach the system comprising:
determine, based on the set of facts if coding on an annual basis is warranted (The Examiner notes that this result is not used in the remainder of the claim- Second, no specific result is required and the answer for everything could be “YES.” Further, the Specification does not disclose why this annual basis result matters. See 35 U.S.C. 112(a) rejection above.);
However, it would have been obvious to try among a finite number of identified solutions.  As the Applicant states in paragraph 13, one of ordinary skill would have the market pressure because, “It should be noted that with respect to persistence coding, CMS requires annual coding for annual reimbursement.”
As per claim 2, Stettin teaches the system of claim 1 as described above.
Stettin further teaches the system wherein the suspected HCC stratification is at least one of: highly suspected, moderately suspected, or not suspected (column 10, lines 18 – 30 highest hierarchy).
As per claim 3, Stettin teaches the system of claim 2 as described above.

As per claim 4, Stettin teaches the system of claim 2 as described above.
Stettin further teaches the system wherein the suspected HCC stratification is associated with zero or more competing facts (Abstract, missing diagnostic code, as understood broadly.  What is meant by “zero or more” is understood to be everything).

As stated within paragraph 31, “Potential competing facts can be any data element associated with a patient (e.g. clinical information) that does not support persistence coding of a given diagnosis for that patient, or would tend to support a different diagnosis code.”  The Examiner notes that “does not support” only appears here and there is no other description as tow what makes something a “competing fact.”  What is meant by “or would tend to support a different diagnosis code” is not explained further.  The Examiner understands that there is missing information.
As per claim 5, Stettin teaches the system of claim 3 as described above.
Stettin further teaches the system comprising providing for display at least one supporting fact simultaneously with the suspected HCC stratification (column 3, lines 13 – 18 display with rationale).
As per claim 6, Stettin teaches the system of claim 4 as described above.
Stettin further teaches the system comprising providing for display at least zero or more competing facts simultaneously with the suspected HCC stratification based on a determination that the set of clinical data elements meets a threshold for the zero or more competing facts 
As per claim 9, Stettin teaches the system of claim 1 as described above.
Stettin further teaches the system configured to automatically provide a recommendation based on the generated suspected HCC stratification (column 13, lines 35 – 59 – suggested diagnosis codes).
As per claim 10, Stettin teaches the system of claim 1 as described above.
Stettin further teaches the system to execute, by a suspected condition identification system, 
at least a second hierarchical condition category (HCC) suspected condition model, the second HCC suspected condition model comprising a plurality of test criteria (column 11, lines 6 – 31, claims history information);
generate at least a second suspected HCC stratification for the at least one patient based on a determination that the set of clinical data elements meets a threshold of test criteria of the second HCC suspected condition model (column 11, lines 6 – 31, CDS Score); and
Stettin does not explicitly teach the system comprising provide for display the second suspected HCC stratification.
However, Stettin does teach the presenting of information, figures 14 – 16.  It would obvious to one of ordinary skill in the art at the time of the invention to substitute one outputted field with another outputted field.  The method of substituting data was known and the results are predictable.
As per claim 11, Stettin teaches the system of claim 4 as described above.

As per claim 12,
Stettin further teaches a computer-implemented method for generating a suspected HCC stratification as described above in claim 1.
As per claim 13, Stettin teaches the method of claim 12 as described above.
Stettin further teaches the method as described above in claim 3.
As per claim 14, Stettin teaches the method of claim 12 as described above.
Stettin further teaches the method as described above in claim 4.
As per claim 15, Stettin teaches the method of claim 13 as described above.
Stettin further teaches the method comprising determining the indication the at least one patient should be coded based on the received ICD code (column 7, lines 46 – 67, column 9, lines 61 – 67, or column 11, lines 32 – 53 where the “based on” process is not disclosed.).  
As per claim 17, Stettin teaches the method of claim 13 as described above.
Stettin further teaches the method comprising determining the at least one patient should be coded based on an ICD code that is different than the received ICD code (column 11, lines 32 – 53 received no ICD code and determine the correct one).
As per claim 18, Stettin teaches the method of claim 14 as described above.
Stettin further teaches the method as described above in claim 11.
As per claim 19,

As per claim 20, Stettin teaches the computer storage media of claim 19 as described above.
Stettin further teaches the non-transient computer storage media wherein the instructions further cause a notification to be generated to confirm if a code exists to indicate persistence coding (column 2, line 60 – column 3, line 12 HHS guidelines).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stettin et al., U.S. Patent Publication 10/ 147,504 in view of Vinokurov et al., U.S. Pre-Grant Publication 2009/ 0328095.
As per claim 7, Stettin teaches the system of claim 1 as described above.
Stettin does not explicitly teach however, Vinokurov further teaches the system wherein the HCC suspected condition model is associated with zero or more suppression criteria (paragraph 24, metadata 60 may also contain additional fields 70 which would assist the access aggregation point 14 in determining whether to suppress display).

Suppression criteria only appears within paragraph 32 as
[0032] In some instances the HCC suspected condition models 244 can include suppression criteria, and if there is a determination that any data element received for a patient meets the threshold suppression criteria, the system will suppress the HCC suspected condition model 244 from running and therefore suppress any output for that HCC suspected condition model 244.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Stettin. One of ordinary skill in the art at the time of the invention 
As per claim 8, Stettin in view of Vinokurov teaches the system of claim 7 as described above.
Stettin does not explicitly teach however, Vinokurov further teaches the system comprising suppressing the suspected HCC stratification based on a determination that the set of clinical data elements meets a threshold of suppression criteria (paragraph 28, suppression criteria).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Stettin for the reasons as described above.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 
Rejections based on 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ) 
The Applicant states, “These portions of the specification describe the algorithm wherein the HCC suspected model functions and how it generates a suspected HCC stratification.” The rejection is a written description rejection and not an enablement rejection. The Specification states that something occurs. One of ordinary skill could create something out that mimics the Applicant’s invention. The Applicant does not disclose what he possessed at the time of the invention. Something occurs but the Specification does not show how.
As the Applicant has chosen not to disclose the algorithms for performing the claimed invention, the Examiner is left with two options. First, the algorithms are well-known and therefore do not need to be included. Second, the algorithms are proprietary and not disclosed.  KSR).
The Applicant states, “For example, Applicant respectfully submits that Paragraphs [00ll], [0013], and [0016] of the written description provides a detailed description of the systems, methods, and processes involved in the claimed embodiments in a way that reasonably conveys to one skilled in the art that the Applicant had possession of the invention at the time of filing.”  These paragraphs do not disclose the algorithms as required.  They do include the word “algorithm.” Further, the specification discloses the required inputs, the required outputs but fails to disclose the black box, the algorithm that connects the inputs to the outputs.
Rejections based on 35 U.S.C. § 101
The Applicant states, “The steps disclosed in the claims are not a mental process that is tantamount to an observation, evaluation, judgment, or opinion.” The Applicant is entitled to his opinion. 
The Invention is described in paragraph 3 as, “At a high level, embodiments of the present invention generally relate to developing and utilizing systems and processes to drive hierarchical condition category (HCC) identification for healthcare patient coding and hospital revenue cycle reimbursement.” The claims, as a whole, are directed toward an improved score. The score represents a potential action and is therefore an abstract idea.
The Examiner notes that the claim does not include a practical application. The result of the claimed invention is a score or “code.” As claimed, “provide for display the suspected HCC stratification.” Further, as stated on paragraph 18, “Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor 
The Applicant states, “The 2019 guidance states that an example of an additional element integrating the abstract idea into a practical application can be found in Diehr because the claims recited: a combination of steps including installing rubber in a press…” The Applicant’s invention does not open a press or create a new item. The result of the Applicant’s invention is data that may or may not be used.
The Applicant states, “The 2019 guidance states that example 42 integrates the abstract idea into a practical application because the claim, recites a combination of additional elements including storing information, providing…” It is unfortunate that the Applicant did not read the entire training exercise.  The Exercise was developed to show examples of technical or technological improvements.  Those improvements are not found within the instant claims.  The remainder of the Applicant’s arguments directed toward Example 42 are moot in that they misstate the purpose of the example.
The Applicant states, “The claimed invention provides an improvement to suspected HCC identification systems technology by reciting features for a suspected HCC identification system that is able to accurately and completely code members belonging to a set under an HCC.” The Applicant is entitled to his opinion as to whether the invention provides an improved result over manual systems.  However, applying an abstract idea to a computer typically creates improvements because of using a computer.
Rejections based on 35 U.S.C. § 102
The Applicant states, “While Stettin does suggest a risk level determination, there is no mention of determining a stratification which provides a way to determine if persistence coding is warranted.” Please see the update above.  Actually, the Specification doesn’t provide a reason for having persistence coding being warranted either except that CMS requires it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626